— Judgment of the Supreme Court, Bronx County (Joseph Mazur, J., at jury trial and sentence), rendered June 11, 1986, which convicted defendant of attempted robbery in the first degree, and two counts of robbery in the second degree, and *315sentenced him to an indeterminate term of imprisonment of from 5 to 15 years on the attempted robbery and two concurrent indeterminate terms of from 2Vs to 7 years on the second degree robbery counts, to run consecutively to the 5-to-15-year sentence, unanimously affirmed.
Admission of the police officer’s redirect testimony of hearsay statements made by the crime victims,, one of whom did not testify, did not constitute error, since defendant "opened the door” to the line of questioning pursued by the prosecutor. (People v Melendez, 55 NY2d 445 [1982].) The complained-of summation remarks made by the prosecutor were merely a fair response to defense counsel’s summation challenging the credibility of the People’s witnesses. (People v Morgan, 66 NY2d 255 [1985].) Defendant’s remaining argument has been considered and deemed meritless. Concur — Kupferman, J. P., Carro, Asch, Kassal and Rosenberger, JJ.